DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “…in the longitudinal direction of the busbars, each ridge has a dimension that is larger than a skin depth of the magnetic core…”.
The claim recites a skin depth of the magnetic core. However, “skin depth” applies to a current-carrying conductor and not on a magnetic core. Also, the claim does not recite a dimension of the skin depth of the magnetic core (if there is any) where the dimension of the ridge can be compared as “larger”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5 and 9-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakahori [U.S. Patent No. 7542316].
Regarding claim 1, Nakahori discloses a resonance damping element (e.g., 6, Fig. 2, column 9, lines 1-6) for a power converter having a positive busbar (e.g., conductor 62A) and a negative busbar (e.g., conductor 62B), wherein the resonance damping element comprising:
a magnetic core (e.g., 61) formed with two openings through which the positive busbar T3 and the negative busbar T4 of the power converter are to be routed, respectively.
Regarding claim 5, Nakahori discloses the magnetic core 61 comprises a solid block made of magnetic material (see Fig. 2).
Regarding claim 9, Nakahori discloses the magnetic core 61 comprises: 
three legs (e.g., vertical legs of core 61 shown in Fig. 2) each extending in a first direction; and two beams (e.g., horizontal legs of core 61, shown in Fig. 2) each extending in a second direction perpendicular to the first direction,

Regarding claim 10, Nakahori discloses the magnetic core 61 is configured to have an air gap in at least one of the legs (e.g., center leg, Fig. 2).
Regarding claim 11, Nakahori discloses the openings are rectangular (see Fig. 2).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Wang et al. [CN 206471204 U]. 
Regarding claim 2, Nakahori discloses the instant claimed invention discussed above except for wherein the magnetic core is formed of laminated magnetic material sheets with insulated laminations;

Wang discloses magnetic core (first paragraph of Description) is formed of laminated magnetic material sheets (e.g., silicon steel sheet) with insulated laminations;
wherein the insulated lamination (e.g., insulating paint) is an insulation layer separate from the magnetic material sheet or a coating layer on the magnetic material sheet.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have magnetic core formed of laminated magnetic material sheet with insulating layer as taught by Wang to the magnetic core of Nakahori to provide the damping element with magnetic core that reduce eddy current and hysteresis loss for a high-efficiency anti-interference magnetic core.
Regarding claim 4, Wang discloses the laminated magnetic material sheets comprise laminated magnetic silicon steel sheets.

Claims 3 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Wang as applied to claim 2 above, and further in view of Tamochi et al. [JP 2003031421 A].
Regarding claim 3, Nakahori in view of Wang discloses the instant claimed invention discussed above except for the laminated magnetic material sheets are welded together by a weld beam running through the magnetic core in the longitudinal direction of the busbars.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the laminated core welded as taught by Tamochi to the laminated core sheets of Nakahori in view of Wang to provide a magnetic core properly aligned magnetic sheets stay intact to produce magnetic cores having uniform magnetic characteristics.
Regarding claim 19, Wang discloses the laminated magnetic material sheets comprise laminated magnetic silicon steel sheets.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Ishihara et al. [U.S. Pub. No. 20180090257 A1]. 
Regarding claim 6, Nakahori discloses the instant claimed invention discussed above except for the magnetic material comprises iron, structural steel or other iron based alloy.
Fukatsu discloses magnetic core (e.g., 50, Paragraph 0043, Fig. 3) with magnetic material comprises structural steel or other iron based alloy.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have magnetic core comprises steel or .

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Horiuchi [JP 05282619 A]. 
Regarding claim 7, Nakahori discloses the instant claimed invention discussed above except for the magnetic core has inner surfaces that face the busbars and outer surfaces that are opposite to the busbars, and a plurality of ridges and grooves are formed to extend along at least one of the inner surfaces and the outer surfaces of the magnetic core, and the ridges and grooves are arranged alternately in the longitudinal direction of the busbars.
Horiuchi discloses magnetic core (e.g., 1, Paragraph 009, Fig. 1) has inner surfaces (e.g., 4) that face the coil conductor 2 and outer surfaces that are opposite to the conductor 2, and a plurality of ridges and grooves (e.g., 3) are formed to extend along at least one of the inner surfaces, and the ridges and grooves are arranged alternately in the longitudinal direction of the coil conductor 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have ridges and grooves on at least inner surfaces of magnetic core facing the conductor as taught by Horiuchi to the magnetic core facing the busbars of the damping element of Nakahori to increase magnetic permeability of the magnetic core at high frequency band.

Claims 12-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Goto et al. [U.S. Patent No. 10128770]. 
Regarding claim 12, Nakahori discloses the instant claimed invention discussed above, including a power converter, the resonance damping element, a positive busbar (e.g., conductor 62A) and a negative busbar (e.g., conductor 62B) extending through the two openings of the magnetic core 61, except for a metallic enclosure. 
Goto discloses a power converter including a metallic enclosure 240 (column 6, lines 26-30, Fig. 5-6).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have power converter in a metallic enclosure as taught by Goto to the power converter of Nakahori to provide protection to sensitive electrical components and thermal conductivity for an effective cooling system.
Regarding claim 13, Goto discloses comprising a cooling means (e.g., cooling flow path 243 with refrigerant, column 11, lines 41-43) adapted to cool resonance damping element (e.g., similar to component 180, column 12, lines 40-55). 
Regarding claim 14, Goto discloses the resonance damping element (e.g., similar to component 180) is thermally connected to the metallic enclosure 240 and the cooling means (e.g., 243 with refrigerant) cools the resonance damping element by cooling the metallic enclosure 240 (column 5, lines 56-67, column 6, lines 1-12).
Regarding claim 15, Goto discloses the cooling means (e.g., 243 with refrigerant) comprises a liquid cooling channel (e.g., 240e, 240d, column 6, line 10-12) integral with the metallic enclosure 240 through which cooling liquid flows.

Nakahori discloses the instant claimed invention discussed above except for wherein the magnetic core abuts against an outer surface of the metallic enclosure, and the positive output terminal and the negative output terminal is opposite to the metallic enclosure.
Goto discloses inductor 180 (e.g., damping element similar to inductor filter 180) abuts against an outer surface of the metallic enclosure 240 (e.g., column 12, lines 45-52), and terminals (e.g., 180a, 180b) is opposite (vertically opposite 240) to the metallic enclosure 240.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have magnetic core abut against outer surface of metallic enclosure as taught by Goto to the magnetic core of Nakahori to provide a heat absorbing, thermally conductive surface to cool the magnetic core for a sustain efficient functionality of the damping element.
Regarding claim 17, Goto discloses the power converter further comprises an insulating cover (e.g., 420, column 13, lines 43-52, Fig. 11) mounted onto the metallic enclosure 240 to cover the inductor 180 and insulate the terminals from the metallic enclosure openings through which the busbars extends out.
Regarding claim 18, Goto discloses the cooling means 243 comprises a heatsink (heat absorb by refrigerant flowing at flow path 243, column 11, lines 46-48).

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakahori in view of Wang as applied to claim 2 above, and further in view of Horiuchi [JP 05282619 A].
Regarding claim 20, Nakahori in view of Wang discloses the instant claimed invention discussed above except for the magnetic core has inner surfaces that face the busbars and outer surfaces that are opposite to the busbars, and a plurality of ridges and grooves are formed to extend along at least one of the inner surfaces and the outer surfaces of the magnetic core, and the ridges and grooves are arranged alternately in the longitudinal direction of the busbars.
Horiuchi discloses magnetic core (e.g., 1, Paragraph 009, Fig. 1) has inner surfaces (e.g., 4) that face the coil conductor 2 and outer surfaces that are opposite to the conductor 2, and a plurality of ridges and grooves (e.g., 3) are formed to extend along at least one of the inner surfaces, and the ridges and grooves are arranged alternately in the longitudinal direction of the coil conductor 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have ridges and grooves on at least inner surfaces of magnetic core facing the conductor as taught by Horiuchi to the magnetic core facing the busbars of the damping element of Nakahori in view of Wang to increase magnetic permeability of the magnetic core at high frequency band.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to form PTO-892.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELITO SASIS BAISA whose telephone number is (571)272-7132. The examiner can normally be reached M-F, 6AM to 2PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on 571 272 1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 





/J.S.B/           Examiner, Art Unit 2837                                                                                                                                                                                             
/Alexander Talpalatski/           Primary Examiner, Art Unit 2837